DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 - 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. (USPGPub 2018/0132789), as previously applied. As discussed in the prior Office action, Chen et al. teach a wearable optical measurement sensor, that includes emitter and detector elements configured for a reflectance measurement (Figure 5a), where as shown in Figure 7, a functional component/main body (102) holds the sensor portion and two removable branches (103) are connected to the functional component.  Figures 8a and 8b show further details of the arrangement. Chen et al. teach that different sized removable portions can be used with the sensing/main body (paragraphs [0048] – [0050]) to accommodate fingers of different people. As shown in the figures, the removable portions include protrusions for holding the finger and separating the measured finger from other fingers of the subject’s hand. Chen et al. (Figure 13, paragraph [0067]) provide further details on the removable elements. In reviewing the claim amendments, Examiner additionally notes that the positioning of the emitter and detector elements in Chen (as shown in Figs 5a-c) is consistent with the amended limitation regarding orientation with regard to flow direction. Additionally, as seen in Figure 1, the upper and lower branches are aligned perpendicular to the measurement direction when the device is properly worn by the subject.  
Response to Arguments
Applicant’s arguments, see Remarks, filed 4/20/2022, with respect to the rejections under 35 USC 102(a)(1) over Parker and Finarov have been fully considered, in view of the claim amendments, and are persuasive.  The rejections of the claims over these references has been withdrawn. 
 Applicant's arguments regarding the prior art rejections over Chen filed 4/20/2022 have been fully considered but they are not persuasive. Applicant alleges that the claims differentiate from Chen because the element of Chen indicated as "main body 103" does not accommodate different size fingers, etc. Examiner agrees that Chen refers to 103 as the "main body" and that Applicant claims an element also designated as "main body" and that these have different forms. However, one need not require the "main body" of the prior art to only be available to map to the claimed "main body". Rather, one must compare the details of the claimed structures with those of the entire disclosure of the prior art. 
Examiner notes that the claims generally define structure of: a first element ("main body"), indicated to be at least partially worn on a digit in contact with a sensor element. Further, two Extension “branch” elements are also in contact with the first element.

Without limiting the analysis of the prior art by the labels given the segments of the device, it is clear that Chen also discloses an arrangement, as illustrated in the previously referenced Figure 3, including 
A First element (102) which may be at least partially worn on a digit,
Sensors (101) associated therewith,
and two Extension elements in connection with the First element (103).

As provided in the NF rejection and reiterated above, the extension arms of Chen may be removed/replaced to accommodate different finger size. Thus, contrary to Applicant's assertions, Chen must be considered to meet the amended claim details.
Allowable Subject Matter
Claims 11 - 16 are allowed.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC FRANK WINAKUR whose telephone number is (571)272-4736. The examiner can normally be reached Mon-Fri 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Cheng can be reached on 571-272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ERIC F WINAKUR/Primary Examiner, Art Unit 3791